STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 7, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
JONATHAN SCHREYER,                                                            OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0072	 (BOR Appeal No. 2046157)
                   (Claim No. 2004026436)

CITY OF WHEELING,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Jonathan Schreyer, by M. Jane Glauser, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. The City of Wheeling, by Aimee
L. Morgan-Stern, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated December 21, 2011, in
which the Board affirmed a June 24, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed four claims administrator decisions. On
November 2, 2010, the claims administrator denied authorization for a CT myelogram of Mr.
Schreyer’s lumbosacral region. On January 17, 2011, the claims administrator denied a request
for a discogram and CT scan post discogram. On January 24, 2011, the claims administrator
denied authorization for the medications Neurotin, Fentanyl, and Robaxin. On January 26, 2011,
the claims administrator denied authorization for a repeat CT myelogram. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       On December 2, 2003, Mr. Schreyer was involved in a motor vehicle accident in the
course of and resulting from his employment as a utility worker for the City of Wheeling. The
accident caused several conditions in the lumbar and cervical regions of his spine which were
                                                1
held compensable. Mr. Schreyer received various treatments and services based on the claim but
throughout the course of his treatment, diagnostic testing revealed degenerative changes at
several points on Mr. Schreyer’s spine. On November 2, 2010, the claims administrator denied a
request from Dr. Hoefner for a CT myelogram of Mr. Schreyer’s lumbosacral region. Following
this rejection, Mr. Schreyer was evaluated by Dr. Werntz, who found that he had well
documented degenerative changes of the lumbar spine including multiple disc levels and facet
joints. Dr. Werntz recommended against additional pain control measures and stated that there
was no evidence that a discogram would be beneficial. In an addendum report Dr. Werntz opined
that Mr. Schreyer’s ongoing pain was more related to his degenerative condition than his
compensable conditions. On January 17, 2011, following Dr. Werntz’s report, the claims
administrator denied a request from Dr. Gabriel for a discogram and CT scan post discogram.
The claims administrator then denied a request for the medications Neurontin, Fentanyl, and
Robaxin, on January 24, 2011, based on Dr. Werntz’s report. Finally on January 26, 2011, the
claims administrator denied a request for a repeat CT myelogram. The basis for all four denials
was that the various requests were related to non-compensable degenerative disc disease and not
compensable conditions of the claim. On June 24, 2011, the Office of Judges then affirmed all
four of the claims administrator’s decisions. On December 21, 2011, the Board of Review
affirmed the Office of Judges’ Order, leading Mr. Schreyer to appeal.

        The Office of Judges concluded that the requested lumbosacral CT scan, discogram, and
medications were related to Mr. Schreyer’s degenerative condition. The Office of Judges
concluded that this condition was not part of the compensable injury. The Office of Judges found
that Mr. Schreyer’s degenerative condition was well documented. The Office of Judges found
that this condition was even acknowledged by Dr. Gabriel, Mr. Schreyer’s treating pain
management physician. The Office of Judges also relied on the independent medical evaluation
of Dr. Werntz, who found that Mr. Schreyer’s ongoing back pain was related to degenerative
disc disease. Since the Office of Judges found that Mr. Schreyer’s current symptoms were related
to degenerative conditions, which were not part of his compensable injury, it found that the
requested treatments should not be authorized. The Board of Review adopted the findings of the
Office of Judges and affirmed its Order.

       We agree with the conclusions of the Board of Review and the finding of the Office of
Judges. Mr. Schreyer has not demonstrated that the requested lumbosacral CT scan, discogram,
and medications are medically necessary and reasonably related to any of his compensable
conditions. The evidence in the record demonstrates that Mr. Schreyer’s current symptoms and
his need for the requested treatments are related to his degenerative disc disease which is not a
compensable condition.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                2
                                      Affirmed.

ISSUED: November 7, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                  3